                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARY CARMEN GOMEZ,

       Plaintiff,

v.                                                       Case No. 18-11738

COMMISSIONER OF SOCIAL SECURITY,

     Defendant.
___________________________________/

         OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTION,
     ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
       GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AND
           DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       All matters in this Social Security appeal stemming from the denial of disability

benefits were referred to Magistrate Judge David R. Grand for consideration and

recommendation. (ECF No. 3.) Plaintiff and Defendant each filed a Motion for Summary

Judgment. (ECF Nos. 12, 14). Before the court is the Magistrate Judge’s Report and

Recommendation (“R&R”), recommending that Defendant’s motion be granted and

Plaintiff’s motion be denied. (ECF No. 16.) Plaintiff filed one objection to the R&R. (ECF

No. 17.) The court has reviewed the R&R and the parties’ filings and concludes that a

hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons stated below, and

in the R&R, the court will overrule Plaintiff’s objection and adopt the R&R in its entirety

without alteration.

                                      I. STANDARD
       When a party files timely objections to an R&R, the court “make[s] a de novo

determination of those portions of the report or specified findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667, 673–74 (1980). This process provides the court “the opportunity to

consider the specific contentions of the parties,” United States v. Walters, 638 F.2d 947,

950 (6th Cir. 1981), and “enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S.

140, 147 (1985). After re-examining the evidence relevant to these objections, the court

determines whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. § 636(b)(1).

                                      II. DISCUSSION

       Plaintiff’s sole objection to the R&R concerns step five in the Social Security

disability analysis, which requires Defendant to establish that “work exists in the national

economy that the claimant can perform in view of his or her age, education, and work

experience.” (ECF No. 16, PageID.721–22.) Specifically, Plaintiff challenges the

recommendation that the court adopt the ALJ’s finding that jobs exist in significant

numbers, given the Vocational Expert’s testimony on cross-examination “that he could

not state that the jobs he identified actually existed.” (ECF No. 17, PageID.738.) Plaintiff

contends that this is a “failure of proof in and of itself” and that the Magistrate Judge’s

analysis of this issue in the following section of the R&R “ignored a clear contradiction

he himself identified, and essentially reversed the burden of proof:”

       Preliminarily, the Court notes that the VE here did identify three jobs
       based on the current DOT [Dictionary of Occupational Titles] that were
       available in significant numbers that a person with the hypothetical RFC
       could perform. The VE never testified that those jobs were not available.
       At most, the ALJ indicated that he lacked “direct specific knowledge” about
       these jobs because, for instance, he had “never been to an ordinance
       manufacturing factory.” But Gomez fails to cite any case law or regulation
       that requires an ALJ to have such personal knowledge of available jobs.

                                              2
(Id., PageID.741–42; citing ECF No. 16, PageID.731–32.)

       This paragraph, read in the context of the full R&R, demonstrates that the

Magistrate Judge neither ignored Plaintiff’s perceived contradiction nor reversed

the burden of proof. Rather, the Magistrate Judge did not find the question of the

VE’s personal knowledge of the specified DOT jobs dispositive. Instead, he

explained that the VE’s full testimony substantially supported the ALJ’s reliance

on his opinion that jobs Plaintiff could perform existed in significant numbers.

(ECF No. 16, PageID.730–34.) He noted that the VE affirmatively represented

that there are many sedentary packager and inspector positions suitable for

Plaintiff which exist and that the VE based his testimony on his extensive

knowledge, experience, and expertise. (Id., PageID.733–34.) As the R&R states:

“the VE testified that examples of unskilled sedentary work would be assembler,

with a national number of 35,000, inspector, with a national number of 12,000, or

packager, with a national number of 71,000.” (Id., PageID.730.)

       The fact that the VE on cross-examination admitted he did not have direct

personal knowledge of each of the representative DOT-numbered positions does

not undermine his testimony. As the R&R states, Plaintiff “fails to cite any case

law or regulation that requires an ALJ to have such personal knowledge of

available jobs.” (Id., PageID.732.) Plaintiff’s objection reiterates her argument

that the VE’s testimony is insufficient evidence to support the ALJ’s finding, but

again does not cite any binding legal authority for this proposition. The Magistrate

Judge was correct in finding that substantial evidence supported the ALJ’s

decision and refusing to “reevaluate the credibility and reliability of the VE’s

                                              3
testimony.” (ECF No. 16, PageID.734.) The court will not reweigh the evidence

considered by the ALJ. See Big Branch Res., Inc. v. Ogle, 737 F.3d 1063, 1074

(6th Cir. 2013) (internal quotations and citations omitted) (“Here, the [plaintiff]

asks us to reweigh the evidence and substitute our judgment for that of the ALJ.

We cannot do so. Even if we would have taken a different view of the evidence

were we the trier of facts, we must affirm the ALJ’s reasonable interpretation.”).

                                          III. CONCLUSION

        For the reasons stated above, the court will overrule Plaintiff’s objection and

adopt the Magistrate Judge’s R&R in full and without amendment. Accordingly,

        IT IS ORDERED that Plaintiff’s objection (ECF No. 17) is OVERRULED, and the

Magistrate Judge’s June 11, 2019 Report and Recommendation (ECF No. 16) is

ADOPTED IN FULL AND INCORPORATED BY REFERENCE.

        IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment

(ECF No. 14) is GRANTED, and Plaintiff’s Motion for Summary Judgment (ECF No. 12)

is DENIED.

                                                  s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE


Dated: August 1, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 1, 2019, by electronic and/or ordinary mail.
                                                  s/Lisa G. Wagner
                                                  Case Manager and Deputy Clerk
                                                  (810)292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-11738.GOMEZ.AdoptR&R.docx




                                                     4
